            Case 1:19-cv-00882-RDM Document 9 Filed 07/17/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
DEMOCRACY FORWARD FOUNDATION, )
                                        )
            Plaintiff,                  )
                                        )
                v.                     ) Civil Action No. 19-0882 (RDM)
                                       )
UNITED STATES DEPARTMENT OF            )
HEALTH AND HUMAN SERVICES,             )
                                       )
            Defendant.                 )
_______________________________________)

                                  JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated June 20, 2019, the parties respectfully file

this Joint Status Report to apprise the Court of their progress toward resolving this Freedom of

Information Act (“FOIA”) case, in which Plaintiff has requested records from the U.S.

Department of Health and Human Services (“HHS”).

       1.       Plaintiff’s FOIA request seeks specific categories of records from HHS

concerning HHS’s rulemaking on Protecting Statutory Conscience Rights in Health Care;

Delegations of Authority, 83 Fed. Reg. 3,880 (Jan. 26, 2018), from HHS’s Office of Civil Rights,

Office of the General Counsel, and Office of the Secretary. See Complaint (ECF No. 1) ¶ 6; Ex.

A (ECF No. 1-1) at 1-2.

       2.      HHS has completed its search of potentially responsive records with respect to the

HHS Office of the General Counsel. As a result of its search, HHS has located approximately

511 potentially responsive pages of records. HHS is currently processing those records for

release of all responsive non-exempt records to Plaintiff and expects to complete its processing

by August 31, 2019.
            Case 1:19-cv-00882-RDM Document 9 Filed 07/17/19 Page 2 of 2



       3.      HHS is still completing searches for potentially responsive records with respect to

HHS’s Office for Civil Rights (“OCR”). HHS has completed its initial searches for OCR records

potentially responsive to paragraphs 1 and 3 of Plaintiff’s FOIA request. See ECF No. 1-1 at 1.

HHS anticipates that it will complete its initial search for OCR records potentially responsive to

paragraph 2 of the request by August 2, 2019. In addition, HHS is conducting additional

automated keyword searches for potentially responsive OCR records.

       4.      The parties respectfully propose that they file another Joint Status Report on or

before September 16, 2019, and every sixty days thereafter.

                                      Respectfully submitted,

                                      /s/ Adam Grogg
                                      Adam Grogg (D.C. Bar No. 1552438)
                                      Javier M. Guzman (D.C. Bar No. 462679)
                                      Democracy Forward Foundation
                                      1333 H St. NW
                                      Washington, DC 20005
                                      (202) 448-9090
                                      agrogg@democracyforward.org
                                      jguzman@democracyforward.org

                                      Counsel for Plaintiff

                                      JESSIE K. LIU, D.C. Bar. No. 472845
                                      United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                               By:    /s/ Christopher Hair
                                      CHRISTOPHER HAIR, PA Bar No. 306656
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2541
                                      christopher.hair@usdoj.gov


                                      Counsel for Defendant

                                                 2
